993 So.2d 1186 (2008)
Michael GASSAWAY, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-863.
District Court of Appeal of Florida, Second District.
November 19, 2008.
KHOUZAM, Judge.
Michael Gassaway seeks review of the summary denial of a motion and an amended motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Like the order that was reversed by this court in Lott v. State, 865 So.2d 637 (Fla. 2d DCA 2004), the order summarily denying relief in the present appeal does not contain an explanation for the court's ruling, include record attachments, or alert the defendant to his right to appeal within thirty days. Accordingly, we reverse the order and remand for reconsideration of Gassaway's motion and amended motion. If the trial court again summarily denies the motions, it must set forth its rationale and attach any relevant portions of the record which support its denial.
Reversed and remanded.
CASANUEVA and WALLACE, JJ., Concur.